In an action, inter alia, for a judgment declaring plaintiff’s rights under a sublease and to recover money damages (which was consolidated with a holdover proceeding commenced by defendant), plaintiff appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated November 6, 1981, which granted defendant’s motion to strike plaintiff’s demand for a jury trial of specified issues. Order affirmed, without costs or disbursements. Plaintiff’s affirmation of the existence of the sublease prohibits it from repudiating the provision in that sublease in which it waives its right to a jury trial (see Lean v Weitzner, 268 App Div 466,468). Furthermore, the jury waiver provision in the sublease remains applicable to the subsequent statutory holdover tenancy (see Lera Realty Co. v Rich, 273 App Div 913; Jamaica Investors v Blacharsh, 193 Misc 949, mot for lv to app den 277 App Div 951). We do not reach appellant’s remaining contentions. Mollen, P. J., Lazer, Cohalan and Thompson, JJ., concur.